department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax_exempt_and_government_entities_division number release date date date vil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s tax_exempt_and_government_entities_division date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil legend b c d ef g h j k l m state date governing body member governing body member governing body member governing body member governing body member for-profit entity for-profit entity trust dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 are you operated exclusively for charitable religious or educational_purposes where no part of your net_earnings inure to the benefit of private shareholders or individuals no for the reasons described below are your activities exclusively charitable religious or educational and conducted in a manner that is not commercial in nature no for the reasons described below letter cg catalog number 47630w facts you were incorporated in the state of bon c according to your articles of incorporation you are organized and operated exclusively for charitable purposes more specifically your purpose is to foster a change in the behavior and lifestyle habits using education and a holistic wellness system to bring about a positive change in health for people at risk including seniors young people families women and those who are disabled all five members have a your governing body consists of five individuals d f g h and j financial interest in the activities conducted by your organization d is the board chair and ceo and receives an annual salary for his duties as ceo he is currently the managing director of k a limited_liability_company that provides advisory services d’s wife f is the vice- chairperson she is a licensed esthetician and is the manager and owner of l a for- profit business currently performs her services as a contractor of l h is a director on your governing body and is an expert in fitness and health he is a personal trainer and has years of experience in owning and operating for-profit health clubs j is also a director and is a licensed chiropractor g is your secretary treasurer and is a certified massage therapist she to fulfill your purposes you plan to construct and operate a facility that will house health and wellness programs and services the business hours of the facility will be weekdays from am to pm you stated in part that you are assembling a core group of full and part time natural health practitioners and their equipment in one location your full-time offerings will include chiropractic care exercise physiology massage therapy nutrition and skin and body treatments each of these full-time services will be conducted by the corresponding governing body member who is licensed and certified to perform these services the board members will basically conduct their own for-profit businesses out of your facility and pay rent to you for the space they use you will also have other part time practitioners offering services such as yoga acupuncture meditation etc the part time practitioners have yet to be identified you explained that your facility will provide services to both for-profit and non-profit customers you defined for-profit customers as individuals that can afford to pay market rates and non-profit customers as those less fortunate you estimate that each of your practitioners the licensed health care professional chiropractor massage therapist and esthetician will spend of their time on their own for-profit clients and of their time on non-profit clients arranged by your outreach program although you have not determined exact fees that will be charged for services you did explain how your fee structure will be set up and how billing will be conducted for-profit customers will pay regular market rates they will receive services from an individual practitioner and then be billed at market rate directly from the practitioner non-profit customers will be pre-qualified by you they will then receive services from the individual practitioner the practitioners have a discounted rate for non-profit customers’ that i sec_33 less than the market rate the practitioner will bill the customer’s insurance_company any amount not covered by the insurance_company or paid for by donors on a clients behalf explained later will be billed to you then you will subsidize the service and pay the difference you provided the following example to explain the fees letter cg catalog number 47630w lf a practitioner charges dollar_figure hour market rate for one-on-one counseling you will establish a non-profit rate discounted by or dollar_figure hour if the client cannot afford that rate you will subsidize them if the market rate for a comprehensive health evaluation is dollar_figure you will establish a non-profit rate of dollar_figure if the client cannot afford that rate you will subsidize them you hope to match low-income clients with high income client sponsors who will donate for a specific individual client or a targeted group of clients for example pregnant women special needs individuals teenagers or elderly these donors would provide funding before your subsidy program would be used as a payment method _ in general to qualify for the non-profit rate the countable assets level must be less than dollar_figure for an individual and less than dollar_figure for a couple exclusive of the primary home one vehicle household goods and personal belongings monthly income must be less than dollar_figure mo for an individual and less than dollar_figure mo for a couple you will also have programs aimed at healthy physical and mental wellbeing you will maintain a resource and education center at your facility in the resource and education center you intend to offer interactive educational workshops information and referral to community medical services and a resource library including books magazines health newsletters video and audio tapes as well as web access to many traditional and holistic health wellness resources educational sessions will be offered and implemented by your staff and will take place in the all purpose room these sessions will take place before or after normal business hours you hope to offer at least three educational offerings each week in addition to providing services and information you will sell nutritional and wellness products at your facility natural food and produce vitamins herbs supplements water products and equipment books weight management and recycled products will be sold for this endeavor you plan to provide and sell the products to for-profit customers at fair_market_value and to non-profit customers at cost sales of merchandise and products will occur in the lobby and waiting room areas of your facility they will be sold on your behalf by all practitioners and participants merchandise and products will be available for sale during normal business hours be allowed to sell their own products or merchandise in common areas of your facility individual practitioners will not according to your financial information in the first two years you expect donations to be your main source_of_income while your facility is being constructed then in the third year your main support will come from selling products and services and renting space rental receipts will be collected from the practitioners the rest of the program income will come from retail sales of nutritional wellness products wellness evaluations and one-on-one coaching mentoring currently trust fund m is the owner of the property upon which you plan to build your facility you can raise the money needed for construction of the building the land would either be if funding cannot be donated to you or you would purchase it from m at fair_market_value letter cg catalog number 47630w if obtained to finance the construction of the building and private financing has to be arranged the building will be privately owned in this scenario all participants including you would pay their pro_rata share of rent to the owners of the building all rooms will be provided on a rental basis you report that the fair market rental rate in your local area is dollar_figure sq ft you plan to base the rental rates on the amount of space used and the market rate for that space part time practitioners will be billed an occupancy charge on a per day or per hour basis at market rate when asked about the role of k in your operations you indicated that they are currently inactive pending your startup however it is not anticipated that they will be providing services to you if any transactions do occur they will comply with your current conflict of interest policy law sec_501 provides for the recognition of exemption of organizations that are organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the federal tax regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the federal tax regulations states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the federal tax regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest who created it it must not be operated for the benefit of designated individuals or the persons revrul_98_15 irb applied the definition of charitable as noted in income_tax regulation c -1 d and stated that not every activity that promotes health supports tax exemption under sec_501 for example selling prescription pharmaceuticals certainly promotes health but pharmacies cannot qualify for recognition of exemption under sec_501 of the code on that basis alone 72_tc_687 aff'd 625_f2d_804 8th cir federation pharmacy furthermore an institution for the promotion of health is not a charitable institution if privately owned and is run for the profit of the owners 4a austin w scott and william f fratcher the law of trusts sec_372 4th ed see also restatement second of trusts it is in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes letter cg catalog number 47630w the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 505_f2d_1068 6th cir a non-profit hospital with an independent board_of directors executed a contract with a medical partnership composed of seven physicians the contract gave the physicians control_over care of the hospital’s patients and the stream of income generated by the patients while also guaranteeing the physicians thousands of dollars in payment for various supervisory activities the court held that the benefits derived from the contract constituted sufficient private benefit to preclude exemption the petitioner in 71_tc_1067 conducted training seminars and lectures in the area of intrapersonal awareness such activities were conducted under licensing arrangements with various for-profit corporations the licensing agreements were conditioned on the petitioner maintaining tax exempt status the petitioner argued that it had no commercial purpose of its own and that its payments to the for-profits were just ordinary and necessary business_expenses the court did not agree with the petitioner citing that the operational_test see sec_1_501_c_3_-1 of the income_tax regulations focuses on the purpose rather than nature of an organization's activities the court concluded that the petitioner is not exempt under sec_501 of the code because the petitioner serves a substantial private and commercial purpose rather than an exempt_purpose in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court considered the qualification for exemption under sec_501 of the code of a the petitioner had nonprofit corporation that conducted continuing medical education tours mr helin who was a shareholder and the president of h c tours a for profit three trustees mr regan an attorney and a third director who was ill and did not participate travel agency mr helin served as executive director the petitioner used h c tours exclusively for all travel the arrangements court found that a substantial purpose of the petitioner was benefiting the for-profit travel agency it concluded that there is no evidence that the petitioner ever sought a competitive bid when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes application of law you are not described in sec_501 of the code because you are not operated exclusively for religious charitable or other purposes specified in the statute and your net_earnings inure to the benefit of private individuals although you meet the organizational_test you do not satisfy the requirements of sec_1_501_c_3_-1 of the income_tax regulations because you do not meet the operational_test you are not operated exclusively for one or more exempt purposes’ as set forth in sec_1_501_c_3_-1 of the regulations because your net_earnings inure to the benefit of the letter cg catalog number 47630w members of your governing body your activities provide the individual practitioners practicing in your facility with increased clientele and revenue that they would not receive were it not for your services and activities this is evidenced by the fact that of their clients will be non- profit clients pre-qualified by you and who would normally be unable to pay for these services even though the practitioners are providing the services for a reduced fee they are still receiving substantial private benefit because of your activities furthermore even your it is reasonable organizational structure will increase business to the related for-profit entities to conclude that by bringing all of these services together under one roof and advertising as a non-profit health and wellness center each individual practitioner will receive more clients since the practitioners are also the members of your governing body this constitutes inurement inurement to interested parties is strictly prohibited and precludes exemption you do not meet the requirements of sec_1_501_c_3_-1 of the federal tax regulations because your operations benefit the private interests of the individuals who created you as noted in revrul_98_15 not all activities that promote health support tax exemption under sec_501 institutions that are devoted to promoting health are not charitable when they are privately owned and run for the profit of the owners although you are not privately owned your facility will clearly be operated for the profit and benefit of your governing body members this benefit constitutes inurement exemption cannot be granted when inurement to private individuals is present you are similar to the organization involved in the court case 326_us_279 which was denied exemption although you do have some purposes and activities that fall within the guidelines of sec_501 of the code such as your educational sessions you also have substantial non- exempt_activities in the form of inurement and commerciality because the services that you claim are your activities are actually performed by the related for-profit entities your primary activities include renting space in your facility to for-profit entities at a market rate and selling products to the public at market rate neither of these activities are exclusively charitable educational or religious but rather commercial activities normally carried on for profit as explained in the court case the presence of a single non-exempt purpose so long as it is substantial in nature destroys the claim for exemption regardless of the number or importance of any truly exempt purposes in your case you actually have two non-exempt purposes inurement and commerciality your educational sessions are in furtherance of educational_purposes which are exempt in nature however they constitute only a small portion of your overall program your main program is the operation of your facility which will house the for-profit practices of the members of your governing body and other service providers this is verified by the fact that you plan to have only three educational sessions per week and they will be conducted before or after normal business hours in contrast your commercial activities that provide inurement to your board members are conducted monday through friday from am to pm you are similar to the organization in 505_f2d_1068 6th cir which was denied exemption even though your purpose is the promotion of health letter cg catalog number 47630w the manner in which your operations are conducted provide private benefit to the members of your governing body when the private benefit is flowing to insiders including governing body members it constitutes inurement your activities of advertising pre-qualifying and subsidizing non-profit clients creates a whole new market segment to which your board members’ for-profit entities can now provide services in fact you explained that of their clients will be these non-profit clients this is revenue they would not receive were it not for your activities this mode of operation constitutes inurement again the presence of inurement nullifies your claim for exemption under sec_501 of the code you are similar to the organization in 71_tc_1067 which was denied exemption as described above your activities serve a substantial private and commercial purposes rather than an exempt_purpose you are also similar to the organization in international postgraduate medical foundation v commissioner tcmemo_1989_36 like this organization you are controlled by a governing body of interested parties you did not create an unbiased governing body and seek out qualified practitioners in an unbiased manner instead it appears you are group of practitioners who came together to operate your for-profit businesses in a cooperative manner in order to increase your client bases and therefore increase revenue like the organization in this court case you have a substantial purpose of benefiting the related for-profit entities that will operate their practices out of your facility applicant’s position you provided statistics showing your area to be one in which over of the population is below the poverty_line you commented on the current healthcare system in which mostly sick care is provided rather than preventative services you stated that a nonprofit community based integrated facility such as what you plan will simplify the path to wellness you went on to indicate that many organizations pool for-profit talent to further a nonprofit cause you intend to partner for-profits with your nonprofit to provide wellness services this will include your practitioners plan to network with other sister groups in your area you mentioned that some of your governing body members who will also be contracted for services already have some charitable endeavors j already conducts free physicals for twenty local special olympics participants and would like to expand those services f enjoys helping underprivileged girls with low self-esteem overcome their acne skin problems g gives therapeutic massages to physically handicapped individuals they hope to continue these endeavors through your center you also indicated that members of your governing body have ties to the native american veteran and disabled communities you hope to serve these communities by providing access to health resources letter cg catalog number 47630w service response to applicant’s position we do not disagree that some of your activities and operations are charitable in nature however as explained above the inurement provided to the members of your governing body overrides any charitable aspect of your operations just like in 326_us_279 the presence of a single non- exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes also the preventative health services you claim to conduct are not actually activities of your organization these services are provided by the related for-profit endeavors of your board members your actual activities consist of renting space to for-profit entities at market rates selling products to the general_public at market rates pre-qualifying non-profit clients for your related for-profit entities and providing some educational classes as explained above a substantial portion of these activities are commercial in nature and are normally carried on for profit you argue that your activities are not commercial and do not inure to the benefit of the members of your governing body you argue that the use of for-profits is a normal necessity however the court cases referenced above have deemed that arrangements similar to yours show that the private interests of insiders including their for-profit enterprises are substantially benefited this benefit constitutes inurement and prevents exemption under sec_501 of the code conclusion as a result we are not able to conclude that you are operated exclusively for based on the information provided it is clear that your net_earnings inure to the benefit of the members of your governing body and their for-profit entities that conduct business in your facility charitable religious or educational_purposes where no part of your net_earnings inure to the benefit of private shareholders or individuals we are also not able to conclude that your activities are not commercial in nature despite any charitable and educational_purposes your activities may achieve you do not qualify for tax exemption because more than an insubstantial part of your operations result in inurement to your board members and you operate in a commercial manner accordingly you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation letter cg catalog number 47630w during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely lois lerner director exempt_organizations letter cg catalog number 47630w
